United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Providence, RI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1624
Issued: December 15, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 20, 2008 appellant filed a timely appeal of the Office of Workers’ Compensation
Programs’ decision dated May 5, 2008 which denied his claim. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof in establishing that he sustained a
traumatic injury in the performance of duty on March 17, 2008.
FACTUAL HISTORY
Appellant, a 45-year-old postal carrier, filed a Form CA-1, traumatic injury claim for
continuation of pay/compensation on March 20, 2008, alleging that on March 17, 2008 he was
involved in a motor vehicle accident in the course of his employment during which the postal
vehicle he was driving was struck from behind by a sport utility vehicle. He alleged that he
suffered injury to his neck and lower back.

In support of his claim, appellant submitted nurse’s notes from Landmark Medical Center
indicating that he was treated at the medical center on March 17, 2008 for neck/lumbar strain and
was released to return to modified work on March 20, 2008 and to full duty on March 24, 2008.
He also submitted an attending physician’s report dated March 20, 2008, which was signed by a
physician,1 stating that appellant was examined on March 17, 2008, that he was not hospitalized,
that he had a prior history of “C5-6 replaced in 2002,” that his current diagnosis was
lumbar/neck strain, and indicated by check mark that his current diagnosis was not caused or
aggravated by his employment activity.
By letter dated April 4, 2008, the Office informed appellant that the evidence submitted
was insufficient to support a traumatic injury claim because he had not submitted the necessary
medical evidence providing a physician’s opinion as to how the alleged injury resulted in the
condition diagnosed. In response to this letter, appellant submitted additional evidence,
including: a duplicate copy of the attending physician’s report dated March 20, 2008; a
treatment note signed by Deb Beauvais, R.N.P., dated March 17, 2008; a copy of an offer of
modified assignment and a March 20, 2008 duty status report.
By decision dated May 5, 2008, the Office denied appellant’s claim because the medical
evidence presented did not demonstrate that the claimed medical condition was causally related
to an employment-related event.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act has the
burden of establishing the essential elements of his or her claim including: the individual is an
employee of the United States within the meaning of the Act; the claim was filed within the
applicable time limitation of the Act; an injury was sustained in the performance of duty as
alleged; and, that any disability and/or specific condition for which compensation is claimed are
causally related to the employment injury. These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.2
In order to determine whether an employee actually sustained an injury in the
performance of duty, the Office begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.3 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence. To establish a causal relationship between the condition,
as well as any attendant disability, claimed and the employment event or incident, the employee

1

The physician’s signature is illegible.

2

Gary J. Watling, 52 ECAB 357 (2001).

3

Michael E. Smith, 50 ECAB 313 (1999).

2

must submit rationalized medical opinion evidence, based on a complete factual and medical
background, supporting such a causal relationship.4
Rationalized medical opinion evidence is medical evidence which includes a physician(s)
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must
be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty, and must be supported by medical rationale explaining the nature
of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.5 The weight of medical evidence is determined by its reliability, its
probative value, its convincing quality, the care of analysis manifested and the medical rationale
expressed in support of the physician’s opinion.6
ANALYSIS
The Office accepted that appellant was involved in a work-related incident on March 17,
2008 when his postal vehicle was rear-ended by another motor vehicle. Although appellant
submitted a number of medical records from the Landmark Medical Center concerning his
treatment on March 17, 2008, the only report signed by a physician indicated that appellant had a
diagnosis of lumbar/neck strain which was not caused or aggravated by the accepted
employment activity. This physician’s report indicates that appellant had cervical spine
complaints dating back at least to 2002. This evidence does not provide a positive opinion, with
detailed rationale, explaining the relationship between appellant’s lumbar/neck strain and the
employment incident. Rather it denies a causal connection entirely: stating that appellant’s
lumbar/neck strain was attributable to a preexisting condition or injury and was not caused or
aggravated by an employment activity.
Furthermore, the other treatment notes from Landmark Medical Center were all prepared
by nurses, not physicians. Health care providers such as nurses, acupuncturists, physician’s
assistants and physical therapists are not considered physicians under the Act.7 Thus, their
opinions on causal relationship do not constitute rationalized medical opinions and have no
weight or probative value regarding the issue of causal relationship.
Accordingly, the Board finds that appellant has not met his burden of proof in
establishing that he sustained a traumatic injury in the performance of duty on March 17, 2008.

4

Id.

5

Leslie C. Moore, 52 ECAB 132 (2000).

6

Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship are
entitled to little probative value); Jimmie H. Duckett, 52 ECAB 332 (2001).
7

5 U.S.C. § 8101(2); see also Jerre R. Rinehart, 45 ECAB 518 (1994); Barbara J. Williams, 40 ECAB 649
(1989); Jan A. White, 34 ECAB 515 (1983).

3

CONCLUSION
The Board finds the Office properly concluded that appellant has not met his burden of
proof in establishing that he sustained an employment-related injury on March 17, 2008.
ORDER
IT IS HEREBY ORDERED THAT the May 5, 2008 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: December 15, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

